DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 7/9/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Smith on 7/26/2021.
The application has been amended as follows: 
Cancel claims 12-15 without prejudice.
Allowable Subject Matter
Claims 1-11, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Johansson et al (US 5,277,764). Johansson teaches a method comprising adding nanoparticles into a cellulose fiber suspension, dewatering to form a film. However, Johansson does not teach the amount of nanoparticles is more than 50kg on dry basis per ton of dry solids of the suspension. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/WENWEN CAI/Primary Examiner, Art Unit 1763